Citation Nr: 0948295	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hallux valgus with 
left foot bunionectomy (claimed as left foot condition).

2.  Entitlement to service connection for bilateral hearing 
loss

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Hepatitis C.

5.  Entitlement to service connection for an acquired 
psychiatric disability to include posttraumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to November 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2009, a 
videoconference hearing was held before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
associated with the claims file.  During the hearing the 
Veteran was afforded an additional 60 days for submission of 
evidence.  In October 2009, the Board received additional 
evidence with a waiver of RO consideration.

The issues of service connection for bilateral hearing loss, 
tinnitus, and an acquired psychiatric disability to include 
PTSD and depression are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A left foot disorder was not manifested in service, and 
such is not shown to be related to the Veteran's service.

2.  It is not shown that the Veteran currently has Hepatitis 
C of service origin.


CONCLUSIONS OF LAW

1.  Service connection for a left foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Service connection for Hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Via letter in November 2005, the Veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The Veteran is not prejudiced by any notice 
deficiency, including in timing, earlier in the process.  
Specifically, he did not receive notice regarding disability 
ratings or effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)).  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The Veteran indicated in the 
hearing that he received private treatment in the 1970's for 
his foot but that the hospitals where he received the 
treatment had merged and they told him that they did not have 
any records on him.  He also stated that he was treated at a 
private hospital from 1981 to 1982 for Hepatitis C but this 
facility responded that they had no records of the Veteran.  
He has not identified any other pertinent records that are 
outstanding.  He was not afforded VA examinations.  The Board 
finds that VA examinations (for diagnoses/nexus opinions) are 
not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court explained its interpretation of 38 C.F.R. 
§ 3.159(c)(4).  This regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and (B) establishes that the Veteran suffered an 
event, injury, or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The Court noted 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
"threshold" standard.

The above-listed factors as to when a VA examination for a 
nexus opinion is necessary are not shown; even the "low 
threshold" standard is not met.  There is no evidence of any 
current Hepatitis C.  Regarding his left foot disability, the 
diagnosis of the Veteran's left foot disorder is not in 
dispute.  There is no postservice evidence of a left foot 
disorder until nearly some 11 years after service, and no 
competent evidence suggesting there might be a nexus between 
the left foot disorder and the Veteran's service.  
Consequently, examinations for medical nexus opinions are not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  VA's duty to assist is met.  It is not 
prejudicial to the Veteran for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a). 

Left foot disorder:

The Veteran testified that his big toe started growing inward 
when he was in Vietnam.  He noticed that the big toe started 
to rub against the inside of his boots.  He did not seek 
medical treatment.  Then after he was discharged, he 
continued to have problems with this until he had to have a 
plastic implant in his big toe.

The Veteran's STRs do not mention any findings, diagnosis, or 
treatment pertaining to a left foot disorder, which is 
consistent with the Veteran's report that he did not receive 
treatment in service.  On service separation examination, 
clinical evaluation of his lower extremities (to include the 
left foot) was normal.  Postservice records from January 1981 
to July 1990 include March to June 1982 records which notes 
the presence of hallux valgus and subsequent bunionectomy.  
As there is no medical evidence of a left foot disorder in 
service, and no objective evidence of such disability prior 
to March 1982, service connection for a left foot disorder on 
the basis that such disability became manifest in service and 
persisted, is not warranted. 

Furthermore, there is no competent evidence that suggests the 
Veteran's left foot disorder might be related to his service.  
The medical evidence of record does not relate any current 
left foot disorder to his military service.  While the 
Veteran is competent to report and testify that he 
experienced left foot difficulties while in service, because 
he is a layperson he is not competent to establish a nexus 
between his active service and of such disability by his own 
opinion.  Whether there is such disability that is related to 
service is a complex medical question requiring medical 
expertise; it is beyond the realm of lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran 
has not submitted any medical evidence that supports his 
allegation.  Notably, a lengthy time interval between service 
and the initial postservice clinical manifestation of a 
disability for which service connection is sought (here some 
11 years) is, of itself, a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000). 

Without any competent evidence that the Veteran's left foot 
disorder might be related to his service, the preponderance 
of the evidence is against his claim.  Accordingly, service 
connection for such disorder must be denied.

Hepatitis C:

The Veteran testified that he had Hepatitis C from 
experimenting with marijuana and heroine in service that he 
indicated he took because of the anxiety from being in 
Vietnam.

Inasmuch as the Veteran contends that his Hepatitis C was 
incurred due to his use of marijuana and heroin in service, 
direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).  The 
Veteran in this case filed his claim in November 2005.  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

Even though the Veteran's representative in the hearing 
alluded to therapeutic purposes for the use of marijuana and 
heroin, the record does not support a finding of service 
connection for Hepatitis C based on the use of marijuana and 
heroin in service as it is considered willful misconduct.  

The Veteran's STRs also do not mention any findings, 
diagnosis, or treatment pertaining to Hepatitis C.  On 
separation examination, clinical evaluation of the skin was 
normal (i.e., no tattoos noted).  Postservice medical records 
from January 1981 to July 1990 show no diagnoses or treatment 
for Hepatitis C.

In a claim seeking service connection for Hepatitis C, a 
threshold requirement that must be met is that it must be 
shown that the Veteran actually has such disability.  In the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The 
Veteran was specifically advised that to establish service 
connection for a claimed disability, as a threshold 
requirement he must show he actually has the disability.  

The Veteran has not submitted, or identified for VA to 
secure, any competent (medical) evidence that he has 
Hepatitis C.  Consequently, the threshold requirement for 
substantiating service connection claims as to such 
disabilities is not met.  There is no valid claim of service 
connection for Hepatitis C.  Accordingly, such claim must be 
denied.  While the analysis does not need to proceed any 
further, it is also noteworthy that the Veteran has presented 
no competent evidence showing or suggesting that this claimed 
disability might be related to his service other than through 
willful misconduct.  

As noted, while he is competent to report what he 
experiences, because he is a layperson he is not competent to 
establish a diagnosis of Hepatitis C by his own opinion.  
Whether there is such disability is a complex medical 
question requiring diagnostic studies (Hepatitis C) and 
medical expertise; it is beyond the realm of lay observation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the threshold requirement for substantiating a service 
connection claim, i.e., competent (medical) evidence of a 
diagnosis of the claimed disability, is not met, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for Hepatitis C.  Accordingly, the 
claim must be denied.


ORDER

Service connection for hallux valgus with left foot 
bunionectomy (claimed as left foot condition) is denied.

Service connection for Hepatitis C is denied.


REMAND

The Veteran contends that his current bilateral hearing loss 
and tinnitus is related to noise exposure in service.  His 
service personnel records show that he was a cannoneer and 
gunner.  Consequently, he is presumed to have had significant 
noise exposure.  Neither bilateral hearing loss nor tinnitus 
was noted in service.  On separation examination, he voiced 
no complaints of tinnitus and whispered testing for hearing 
was 15/15.

As noted above, the Veteran was afforded an additional 60 
days to submit evidence.  In October 2009, the Board received 
a September 2009 private record in which the Veteran reported 
constant ringing in his right ear and intermittent ringing in 
his left ear.  He reported that the tinnitus began after 
military service in the Republic of Vietnam.  The examiner 
noted that the Veteran had moderate sensorineural hearing 
loss (SNHL) in the right ear and mild SNHL in the left ear.  
She opined that high frequency hearing loss and tinnitus may 
be due to loud noise exposure in the military.

The Veteran has not been afforded a VA examination to 
determine whether his bilateral hearing loss and tinnitus 
might be related to his service.  An examination/opinion is 
necessary if the evidence of record:  (A) Contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  That is the situation 
here.  The Veteran has established that he has bilateral 
hearing loss and tinnitus and it is conceded that he had 
significant noise exposure in service; a treatment provider 
has opined that the current disabilities may be related to 
the noise exposure in service.  [Notably, the U.S. Court of 
Appeals for Veterans Claims has emphasized that the 
requirement for evidence that a disability may be associated 
with service is a low threshold requirement.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).]  Consequently, a VA 
examination for an advisory medical opinion is necessary.

The Veteran testified that he has PTSD and depression related 
to stressors in service.  He served in Vietnam from August 
22, 1970 to November 21, 1971.  He testified in the hearing 
that his job was a gunner, cannoneer, and driver.  He 
recalled that in approximately March or April of 1971, he was 
stationed in Fir Support Base Blue North of Saigon, when his 
firebase became under attack around midnight.  He awoke to 
the sounds of explosions and rifles being fired.  Afterwards 
during the daylight, they had a body count of the bodies of 
the Vietnamese that attacked them.  Another incident occurred 
when the lead person, who was the Commanding Officer, hit a 
mine and was hit with phosphorous grenades and shrapnel, 
which burned his skin off.  This occurred in August or 
September of 1971.  The Veteran testified that he spoke to 
his preacher for treatment of his psychiatric symptoms but 
did not receive any formal medical help after service.  
 
As the record shows in-service stressors reported within a 
searchable date range, the Veteran's unit records should be 
reviewed in an attempt to corroborate the stressor events 
reported by the Veteran.  If either of these stressors is 
confirmed, then a VA examination should be provided to 
determine whether the Veteran has any psychiatric disorder 
related to his stressors. 

Accordingly, the case is REMANDED for the following:

1.  Send the Veteran a letter pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) regarding his service connection 
claims for bilateral hearing loss, 
tinnitus, and a psychiatric disability to 
include PTSD and depression.

2.  The RO should arrange for the Veteran 
to be afforded a VA audiological 
examination (with audiometric studies) to 
determine whether or not he has bilateral 
hearing loss (as per VA standards) and 
tinnitus, and if so, the likely etiology 
of such disabilities (i.e., such 
disabilities are at least as likely as not 
(a 50% or better probability) related to 
his service, and specifically exposure to 
noise trauma therein).  The examiner also 
should comment on the effects of the 
Veteran's hearing loss and tinnitus on his 
employment and problems with daily life 
with respect to his hearing loss and 
tinnitus disabilities.  

The examiner must review the Veteran's 
claims file in conjunction with the 
examination.  The examiner must explain 
rationale for the opinion given.

3.  Make attempts to corroborate the 
Veteran's reported stressors of his unit 
coming under attack at Fire Support Base 
Blue North of Saigon in March or April of 
1971; and a Commanding Officer hitting a 
mine and being burned from phosphorous 
grenades and shrapnel in August or 
September of 1971.  A response from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) is required.

4.  If either of the reported stressors is 
corroborated, schedule the Veteran for a 
VA psychiatric examination to determine 
whether it is at least as likely as not 
that the Veteran has any psychiatric 
disability to include PTSD and depression 
related to his service.  A rationale for 
all opinions must be provided.  The claims 
file must be reviewed in conjunction with 
the examination.

5.  The RO should then re-adjudicate the 
claims.  If any of the claims remain 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


